468 F.2d 1259
William W. PENIX, Plaintiff-Appellant,v.Elliot L. RICHARDSON, Secretary of Health, Education andWelfare, Defendant-Appellee.
No. 72-1901.
United States Court of Appeals,Ninth Circuit.
Oct. 10, 1972.

Arthur L. Johnson, of Johnson & Johnson, San Jose, Cal., for plaintiff-appellant.
James L. Browning, Jr., U. S. Atty., Brian B. Denton, Asst. U. S. Atty., San Francisco, Cal., for defendant-appellee.
Before MERRILL, CHOY and WALLACE, Circuit Judges.
PER CURIAM:


1
This action was brought by appellant in the District Court for the Northern District of California, seeking judicial review of a determination by the Secretary of Health, Education and Welfare that appellant was not eligible for disability payments under 42 U.S.C. Secs. 416 (i) and 423.  That determination was upheld by the District Court.


2
There is substantial evidence in the record to support the findings of the Secretary.  This being the only question open to us on review (42 U.S.C. Sec. 405(g), and Harmon v. Finch, 460 F.2d 1229 (9th Cir. 1972)), we affirm the decision of the District Court.


3
Affirmed.